  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CLISTOPHER L. THOMAS,           )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )        2:18cv507-MHT
                                )             (WO)
WARDEN WALTER MYERS, et         )
al.,                            )
                                )
     Defendants.                )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United      States    Magistrate      Judge's

recommendation (doc. no. 32) is adopted.

    (2) This lawsuit is dismissed without prejudice.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment
pursuant   to   Rule   58   of   the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 11th day of October, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
